2 A.3d 471 (2010)
James D. SCHNELLER, Petitioner
v.
BOARD OF COMMISSIONERS OF RADNOR TOWNSHIP, Respondent
Louella Holding Company, Intervenor.
No. 672 MAL 2009.
Supreme Court of Pennsylvania.
August 9, 2010.

ORDER
PER CURIAM.
AND NOW, this 9th day of August, 2010, the Petition for Allowance of Appeal and "Petitioner's Application for Stay and *472 Injunction" are denied. The requests for attorney's fees by Respondent Board of Commissioners of Radnor Township and Intervenor Louella Holding Company are denied.